Citation Nr: 0029925	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for a post-
operative right foot disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to November 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
disability rating in excess of 10 percent for the veteran's 
post-operative right foot disorder.


REMAND

The veteran has undergone multiple surgeries for her service-
connected right foot disorder.  During service, the veteran 
was seen in 1992 for pain in her right foot.  She was found 
to have a hallux valgus, with a mild metatarsus primus varus.  
She underwent surgery on the foot, with removal of the medial 
sesamoid.  In May 1997, she underwent another surgery on the 
foot, to address nerve entrapment and a neuroma.  In August 
1999, she had another right foot surgery, to address scar 
entrapment of a nerve.  In a September 2000 Travel Board 
hearing, at the RO before the undersigned Board Member, the 
veteran described the current manifestations of her right 
foot disorder.  While there are medical records in the claims 
file, the claims file does not contain reports of the 
veteran's surgery and inpatient treatment in May 1997.  In 
addition, there are no medical reports describing the 
condition of the veteran's right foot since the most recent 
surgery, in August 1999.  In the interest of developing 
evidence relevant to the veteran's claim for an increased 
rating, records of the 1997 surgery should be obtained, and 
the veteran should receive a new VA medical examination, to 
provide medical findings regarding the current condition of 
her foot.  The Board notes that the veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of the 
veteran's right foot surgery and 
inpatient treatment in May 1997, which 
was apparently performed at the Augusta, 
Georgia, VA Medical Center (VAMC).

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current manifestations of the 
veteran's right foot disability.  The 
examiner should review the veteran's 
claims file and a copy of this remand 
prior to the examination.  The examiner 
should describe all current 
manifestations of the veteran's right 
foot disability, including scars, 
musculoskeletal, and neurological 
manifestations.  The examiner should both 
report the symptoms described by the 
veteran, and note objective findings.  
The examiner should indicate whether any 
neurological disorder is mild, moderate, 
or severe.  The examiner should discuss 
the extent to which the function of the 
veteran's foot, and her ability to engage 
in ordinary activities, including 
employment, is likely to be impaired due 
to any pain on motion, weakened movement, 
excess fatigability, diminished 
endurance, or incoordination.  The 
examiner should also note the frequency 
of flare-ups of symptoms, and the 
increased impairment during flare-ups.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, she and her representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



